— This is an appeal by the claimant from a decision of the State Industrial Board which rescinded and reversed previous findings of the referee made on September 28, 1936, which awarded death benefits to the claimant-appellant. The deceased was working as a driver for his employer, the village of Kenmore, August 3, 1935. While cranking a motor it backfired and the crank handle struck him in the ribs, as a result of which he sustained a contusion of the sixth rib. This did not disable him and he continued to do his regular work. The case was closed because the disability did not exceed seven days. On or about October 12, 1935, deceased died as a result of an abscessed appendix, following two operations. The Board found there was no causal relation between his death October 12,1935, and the alleged accident and injuries of August 3,1935. The evidence supports the decision of the Board. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.